DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022 has been entered.
 
Status of Application
As a matter of correcting the status of the claims, Applicant’s contend the Examiner erred in interpreting that claims 86-127 were cancelled because the status identifier clearly indicated that said claims were withdrawn, and further given that they drawn to non-elected Group II (See Response at p. 22).  
The Examiner acknowledges that the claim set as filed on 07/06/2022 accurately provides the status of withdrawn claims 86-127.  However, it is noted that it was entirely unclear as to their status previously because Applicant’s merely provided the following for claims 86-127 for the claim sets filed on 08/17/2021 and on 01/13/2022:

    PNG
    media_image1.png
    87
    870
    media_image1.png
    Greyscale

	MPEP at 714(II)(C)(C) states: “The text of all pending claims under examination and withdrawn claims must be submitted each time any claim is amended.”  It further stipulates that the text of any canceled claim must not be present.  As such, it is this ambiguity in the claims that resulted in the Examiner interpreting that the claims were canceled because no text appeared in either of those claim sets.  
	Nonetheless, as the claims currently do appear to have text for all pending claims, both under examination and withdrawn, and no text for cancelled claims, the claim set of 07/06/2022 results in the following:
	Claims 2, 43, 77-79 are canceled; thus claims 1, 3-42, 44-76, 80-139 are pending; Claims 9-32, 50-73 are withdrawn from further consideration as being drawn to non-elected species of CRBP not encompassed by SEQ ID NO: 652, antibodies or lectins as the heterologous polypeptide(s); and claims 86-127 are drawn to non-elected Group II.  Thus, claims 1-8, 33-49, 74-76, 80-85 and 128-139 are subject to examination on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 July 2022 has been considered by the examiner.  See initialed and signed PTO/SB/08.  


Withdrawal of Previous Rejections
The rejection of claim(s) 1, 3-4, 33 and 35-38 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Xia et al. (CN 106367361 – cited previously), as evidenced by UniProt P04824 (cited previously) and Yu et al. (Proteins, 2008 – cited previously) is withdrawn in view of the amendments to insert “heterologous” into claim 1.  Xia et al. teach expression of endogenous CRBP like proteins.  
The rejection of claim(s) 1, 3-4, 33, 35-38, 40-41 and 129 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ostergaard et al. (Nature Biotech., 2000 – cited previously) as evidenced by Ostergaard_B et al. (Biotechnology and Bioengineering, 2000 – cited previously) and as evidenced by as evidenced by UniProt P04824 (cited previously) is withdrawn in view of the amendments to insert “heterologous” into claim 1.  Ostergaard et al. teach expression of endogenous CRBP like proteins.  Ostergaard et al. does not teach expression of heterologous CRBP proteins.
The rejection of claim(s) 1, 3, 33, 35-38, 40-41 and 129 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gill & Ptaschne (Cell, 1987 – cited previously) as evidenced by Guardia et al. (Glycobiology, 2014 - cited previously) is withdrawn in view of the amendments to insert “heterologous” into claim 1.  Gill & Ptaschne do not teach expression of CRBP type polypeptide in yeast, rather as Applicant’s point out, it is a galactokinase.  

New Rejections
Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42, 44-49, 74-76, 80-85 and 134-139 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predominately” in claim 42 is a relative term which renders the claim indefinite. The term “predominately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. This is because said term means something such as, for the most part, but this can mean one value/concentration to one skilled artisan and an entirely different value/concentration to another skilled artisan.  Dependent claims 44-49, 74-76, 80-85 and 134-139 are included in this rejection as they do not remedy the noted deficiency.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



N.B. The claimed subject matter does not find support in any of the parent or provisional applications from which the instant application claims benefit.  As such, for prior art purposes, the priority date is the instant filing date, e.g. 14 January 2020.

Claim(s) 1, 3, 33, 35-38, 40-41 are 129 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sumner-Smith et al. (WO 86/03777 – cited herein) as evidenced by UniProt information for Endo-1,4-beta-D-endoglucanase (E.C. 3.2.1.4) from Cellulomonas fimi – cited herein.
Sumner-Smith et al. teach, regarding claims 1, 3, 33, 35-38, 40-41, 129:
An endo-1,4-beta-D-endoglucanase, E.C. 3.2.1.4 from Cellulomonas fimi heterologously expressed in S. cerevisiae (See Example 3.2, p. 24-27) strains Sc295 (Transformant 149.1) and Sc300 (Transformant 142.11) which have Gal80 deletions, wherein said host S. cerevisiae was cultured in three different conditions, wherein the non-inducing conditions comprise the sugar alcohols 2% lactic acid and 3% glycerol as well as 0.5% glucose; inducing conditions further comprise 2% galactose and repressor conditions include 2% glucose (See all of Example 4 (pp. 27-33) and Tables 1-2).
	Uniprot information for Endo-1,4-beta-D-endoglucanase, E.C. 3.2.1.4 from Cellulomons fimi evidences this is a cysteine rich bioactive peptide, which comprised three disulfide bonds (See pages 1 and 3).  

Conclusion
No claim is allowed.  Claims 4-8, 34, 39, 128 and 130-133 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        05 August 2022